Citation Nr: 1035984	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  02-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension 
in the calculated amount of $5,193.44.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The appellant served on active duty from September 1955 to March 
1966.

This matter came to the Board of Veterans' Appeals (Board) from a 
decision by the St. Petersburg Department of Veterans Affairs 
(VA) Regional Office (RO) Committee on Waivers and Compromises 
(Committee), which denied entitlement to the waiver sought on 
appeal.  

In an April 2007 decision, the Board denied entitlement to waiver 
of recovery of an overpayment of VA pension in the calculated 
amount of $5,193.44.  The appellant filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  Per 
an October 2009 Joint Motion for Remand (JMR) and Court Order, 
the decision was vacated and remanded for further development 
consistent with the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2010, the appellant submitted argument in support of the 
waiver, and also requested that the matter be remanded to the 
Agency of Original Jurisdiction (AOJ) for review of the newly 
submitted evidence.  Thus, a remand is necessary for AOJ review 
of the new evidence.  

In light of this matter being remanded, the AOJ should obtain a 
current financial status report (VA Form 20-5655)from the 
appellant.

Per the JMR, on Remand the AOJ should readjudicate the 
appellant's request for waiver pursuant to 38 C.F.R. 
§ 1.965(a)(1)-(6) (2009), with particular attention to 
readjudicating the balancing of fault of the debtor against VA 
fault; whether collection of the debt would cause undue hardship 
on the debtor; and, whether the appellant changed his position to 
his detriment in relying upon VA's pension benefit.  See 
38 C.F.R. § 1.965(a)(1)-(6) (2009).  In consideration of whether 
collection of the debt would cause undue hardship on the 
appellant, the AOJ should fully consider his income, expenses, 
debts, and employment status.  In consideration of balancing the 
fault of the appellant against VA fault, the AOJ should consider 
the application for pension benefits received by VA on June 27, 
1997, which reflects a notation of receipt of "SSI of $484 per 
month since 05/97" and the handwritten correspondence from the 
appellant dated by the Veteran on May 6, 1999, and received by VA 
on January 26, 2001, which refers to his receipt of Social 
Security Administration (SSA) benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to complete a current 
statement showing any monthly income, 
expenses, assets, and debts, to include a 
request to have the appellant complete a VA 
Form 20-5655.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate entitlement to waiver of 
recovery of an overpayment of VA pension in 
the calculated amount of $5,193.44, 
pursuant to 38 C.F.R. § 1.965(a)(1)-(6), as 
discussed in detail hereinabove.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


